UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6998


THURMAN VAN LILLY,

                  Petitioner - Appellant,

             v.

STAN BURTT, Warden of Lieber Correctional Institution;
HENRY D. MCMASTER, Attorney General for the State of South
Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:07-cv-00999-JFA)


Submitted:    November 20, 2008             Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thurman Van Lilly, Appellant Pro Se. William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Thurman Van Lilly seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2254 (2000) petition and motion

to reconsider that denial.                 We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                The time limits for noting an appeal in a civil case

are set forth in Rule 4(a) of the Federal Rules of Appellate

Procedure,       which       effectuates      28     U.S.C.      §   2107     (2000).         See

Bowles v. Russell, 127 S. Ct. 2360, 2363 (2007).                                   Parties are

accorded thirty days after the entry of the district court’s

final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).                      A failure to file a notice of

appeal     in    accordance      with     §   2107        and    Fed.   R.    App.     P.    4(a)

deprives the appellate court of jurisdiction.                                Bowles, 127 S.

Ct. at 2366.

                The district court’s order was entered on its docket

on   May   6,     2008.        The   notice         of    appeal     was     filed,     at    the

earliest, * on June 7, 2008, thirty-two days later.                               Because Lilly

failed     to    file    a    timely      notice         of   appeal    or    to     obtain    an

extension       or   reopening       of   the       appeal      period,      we    dismiss    the

      *
          See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                2
appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3